DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which claims 3, 9, 12, 13, 15, 17, 20, and 21 are amended and the rejection of the claims traversed. Claims 1 – 39 are currently pending and an Office action on the merits follows.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1 – 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Arguments related to rejections under 35 U.S.C 103 related to Jin and Lee:

 	Applicant points to MPRP 2145(X)(D) and submits the combination of Jin and Lee is improper as the references teach away from their combination. Applicant points to Jin’s Figure 5 disclosing an image that is enlarged in size in the curved portion as 
	The Office respectfully disagrees. The Office notes the display of Jin is a device that is bendable and flexible (Jin [0046]). Therefore, the Office submits the bend as illustrated in Figure 5 is merely exemplary and user would be capable of bending the display in an opposite manner. The Office submits modifying Jin, such that the image in the curved region is reduced in width, as disclosed by Lee, would not be improper in view MPEP (X)(D), as claimed, since the modification corresponds to bending in the direction of the viewer and since such a modification would not alter the operation of enlarging the image in the bent area as compared to flat area.

 	Applicant further argues Lee does not “a display panel comprising a planar portion and a curved portion extending from the planar portion” and “wherein the controller is configured to provide a data signal representing an image that is reduced in size at a predetermined ratio to the curved portion, as compared to the planar portion”.
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Office notes said features are disclosed by the combination of Jin and Lee.



 	In response to applicant's argument that teachings related partial screens P3 and P3’ may not be relied upon, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Office submits, Lee teaches reducing an image in a screen which is curved as compared to a screen which is not. Therefore, the Office submits modifying Jin such that an image is reduced in a bent portion as compared to a planar portion when the flexible display is bent towards to user would have been obvious for those reasons discussed in the rejection of the claim below.
	Applicant points to Lee [0056] and asserts that Lee fails to disclose the processor “is configured to provide a data signal representing an image that is reduced at a predetermined ratio to the curved portion, as compared to the planar portion”, as claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Office notes said features are disclosed by the combination of Jin and Lee. 

	Applicant argues similarly with respect to rejected claims dependent on 1 and 30, accordingly. 
	The Office respectfully disagrees for at least those reasons discussed above. 	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 13, 30, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al; (Publication number: US 2015/0348453 A1), hereafter JIN, in view of Yong-Seok Lee (Publication number: US 2013/0257775 A1), hereafter Lee.
Regarding claim 1:
	JIN discloses a display device (JIN ABSTRACT; Figure 4 and 5 display 230) comprising: 
 	a display panel comprising a planar portion and a curved portion extending from the planar portion (JIN Figures 4 and 5 display 230 includes a flat or planar reference region 231 and a bent area 233 which extend from the planar region, as claimed); and
 	 a controller to provide a data signal representing an image to be displayed on the planar portion and the curved portion to the display panel (JIN Figure 1 image 
	JIN does not disclose wherein the controller is configured to provide a data signal representing an image that is reduced in size at a predetermined ratio to the curved portion, as compared with the planar portion.
	However, Lee discloses an electronic device and method for outputting image therefore. Lee discloses a processor 222 which increases or decreases the width of an image in the case where a screen is transformed (Lee Figure 4 403 and [0053]). More particularly, Lee discloses the width of the image output to the display screen which is warped round in a concaved shape from the user perspective, as illustrated in Figure 3B, is reduced based on a degree of bending to P3’ as compared to a flat screen whose width is P3.
	It would have been obvious to modify JIN wherein the controller is configured to provide a data signal representing an image that is reduced in size at a predetermined ratio to the curved portion, as compared with the planar portion, as claimed. Those skilled in the art would appreciate the ability to correct for transformation of the screen, thereby reducing a distortion apparent to the user. 

Regarding claim 3:
	JIN (in view of Lee) discloses the display device of claim 1, further comprising a sensor to measure a viewing point of a wearer with respect to the display panel (JIN [0059]).

Regarding claim 13:
	JIN (in view of Lee) discloses the display device of claim 1, wherein the reduced image is substantially the same as an image that is not reduced on a virtual plane extending from the planar portion, when viewed from a wearer’s viewing point (Lee [0049] distortion is compensated to appear as if screen flat).



Regarding claim 30:
	JIN discloses a display device (JIN ABSTRACT; Figure 4 and 5 display 230), comprising: a display panel comprising a planar portion and a curved portion extending from the planar portion (JIN Figures 4 and 5 display 230 includes a flat or planar reference region 231 and a bent area 233 which extend from the planar region, as claimed).
	JIN does not disclose wherein the curved portion is configured to display an image that is reduced in size as compared with an image displayed on the planar portion.
However, Lee discloses an electronic device and method for outputting image therefore. Lee discloses a processor 222 which increases or decreases the width of an image in the case where a screen is transformed (Lee Figure 4 403 and [0053]). More particularly, Lee discloses the width of the image output to the display screen which is warped round in a concaved shape from the user perspective, as illustrated in Figure 
It would have been obvious to modify JIN wherein the curved portion is configured to display an image that is reduced in size as compared with an image displayed on the planar portion, as claimed. Those skilled in the art would appreciate the ability to correct for transformation of the screen, thereby reducing a distortion apparent to the user.


Regarding claim 37:
	JIN (in view of Lee) discloses the display device of claim 30, wherein the display device is a head-mounted display device (JIN [0024]).

Regarding claim 38:
	JIN (in view of Lee) discloses the display device of claim 1, wherein the display device is a head-mounted display device (JIN [0024]).

Claim(s) 2, 36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al; (Publication number: US 2015/0348453 A1), hereafter JIN, in view of Yong-Seok Lee (Publication number: US 2013/0257775 A1), hereafter Lee, and in view of Allin et al; (Publication number: US 2016/0299346 A1), hereafter Allin.

Regarding claim 2:
	JIN (in view of Lee) discloses the display device may be configured as a head-mounted display device (JIN [0024]), but does not disclose the display device of claim 1, further comprising: a case part on which the display panel is mounted; a cushion part disposed between the case part and a wearer; and a strap part coupled to the case part, wherein the case part, the cushion part, and the strap part define a viewing point of the wearer with respect to the display panel.
	However, Allin discloses strap systems for head-mounted displays. More particularly, Allin discloses: a case part on which the display panel is mounted; a cushion part disposed between the case part and a wearer; and a strap part coupled to the case part, wherein the case part, the cushion part, and the strap part define a viewing point of the wearer with respect to the display panel (see Allin Figure 1 system 100 includes an encasing section 110, a forehead pad 160, and a strap 140; [0027 – 0030]).
	It would have been obvious to further modify the HMD of JIN to a case part on which the display panel is mounted; a cushion part disposed between the case part and a wearer; and a strap part coupled to the case part, wherein the case part, the cushion part, and the strap part define a viewing point of the wearer with respect to the display panel, as claimed. Those skilled in the art would appreciate the ability to properly adjust and comfortably wear the head-mounted display, thereby improving the user’s experience.

Regarding claim 36:
	JIN (in view of Lee) does not disclose the display device of claim 30, further comprising a case part on which the display panel is seated.
	However, Allin discloses: a case part on which the display panel is mounted (Allin encasing section 110).
	It would have been obvious to further modify JIN (in view of Lee) to include a case part on which the display panel is mounted, as claimed. Those skilled in the art would appreciate the ability to protect the display device, thereby achieving durability.
	


Regarding claim 39:
	JIN discloses a head-mounted display device (JIN ABSTRACT; [0024] Figures 4 and 5), comprising: a display panel comprising a planar portion and a curved portion extending from the planar portion (JIN Figures 4 and 5 display 230 includes a flat or planar reference region 231 and a bent area 233 which extends from the planar region, as claimed); and a controller to provide a data signal to the planar portion and the curved portion of the display panel (JIN Figure 1 image processing module construed as controller. The processing module provides an adjustment image to the display; [0109]).
	JIN does not disclose: i) wherein the controller is configured to provide a data signal representing an image that is reduced in size at a predetermined ration to the curved portion, as compared with the planar portion, and ii) a case part on which the display panel is mounted.

	It would have been obvious to modify JIN wherein the controller is configured to provide a data signal representing an image that is reduced in size at a predetermined ratio to the curved portion, as compared with the planar portion, as claimed. Those skilled in the art would appreciate the ability to correct for transformation of the screen, thereby reducing a distortion apparent to the user. 
	Further, Allin discloses strap systems for head-mounted displays. More particularly, Allin discloses: a case part on which the display panel is mounted (Allin encasing section 110).
	It would have been obvious to further modify JIN (in view of Lee) to include a case part on which the display panel is mounted, as claimed. Those skilled in the art would appreciate the ability to protect the display device, thereby achieving durability.

Claim(s) 4 – 6, 8 – 10, 14, 17, 19, 20, 22 – 24, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al; (Publication number: US 2015/0348453 A1), hereafter JIN, in view of Yong-Seok Lee (Publication number: US .

Regarding claim 4:
	JIN (in view of Lee) does not disclose wherein the curved portion comprises first curved portions disposed on opposite sides of the planar portion in a first direction; and the controller is configured to provide a data signal representing an image that is reduced in the first direction to the curved portion.
	However, Makino discloses a head-mounted display device. More particularly, Makino discloses shaped display 10 (Makino Figure 5D and 5E) for which the curved portion comprises first curved potions disposed on opposite sides of a planar portion (Makino [0146 – 0151]).
	It would have been obvious to modify the HMD device of JIN (in view of Lee) to include the display 10, as disclosed by Makino, wherein the curved portion comprises first curved portions disposed on opposite sides of the planar portion in a first direction, as claimed, such that the controller is configured to provide a data signal representing an image that is reduced in the first direction to the curved portions (similarly reducing the width as described by Lee for each curve of the first curved portion, as claimed). Those skilled in the art would appreciate the ability to reduce distortions in eight viewing directions, thereby providing an improved viewing experience.

Regarding claim 5:
	JIN (in view of Lee and Makino) disclose the display device of claim 4, wherein the controller is configured to provide a data signal representing an image that is reduced in a second direction substantially perpendicular to the first direction to the first curved portion (disclosed by the combination of JIN, LEE, and Makino when image adjustment is provided to display with octagonal shape is applied to the curved surface in the second direction, as claimed, to reduce distortion).


Regarding claim 6:
	JIN (in view of Lee and Makino) discloses the display device of claim 4, wherein: the curved portion further comprises second curved portions disposed on opposite sides of the planar portion in a second direction substantially perpendicular to the first direction (Makino Figure 5D and 5E – octagonal central portion 11 includes second curved portions as claimed); and the controller is configured to provide a data signal representing an image that is reduced in the second direction to the curved portions (disclosed by the combination of JIN, LEE, and Makino when image adjustment is provided to the display with octagonal shape and applied to the curved surface in the second direction, as claimed, to reduce distortion).

Regarding claim 8:
	JIN (in view of Lee and Makino) disclose the display device of claim 6, wherein the first curved portions and the second curved portions are spaced apart from each 

Regarding claim 9:
	JIN (in view of Lee and Makino) discloses the display device of claim 8, wherein the corner of the planar portion is not visually recognized by a wearer (Makino Figure 5D and 5E – display made of signal flexible sheet).

Regarding claim 10:
	JIN (in view of Lee and Makino) discloses the display device of claim 6, wherein the first curved portions and the second curved portions are connected to each other (Makino Figure 5D and 5E show trapezoidal portion connected to each other).

Regarding claim 14:
	JIN (in view of Lee and Makino) discloses the display device of claim 4, wherein one side of the curved portion contacts the planar portion tangentially (see Makino Figure 5E).

Regarding claim 17:
	JIN (in view of LEE and Makino) discloses the display device of claim 14, wherein another side of the curved portion is perpendicular to a line of sight of a wearer (see Makino Figure 5D and 5E the trapezoidal region extends perpendicularly to the line of sight through the region 11).

Regarding claim 19:
	JIN (in view of Lee) does not disclose the display device of claim 1, further comprising an optical system spaced apart from the display panel by a predetermined distance.
	However, However, Makino discloses a head-mounted display device. More specifically, discloses optical system spaced apart from the display panel by a predetermined distance (Makino eyepiece 20 is predetermined distance from display 10).
 	It would have been obvious to modify JIN (in view of Lee) to include an optical system spaced apart from the display panel by a predetermined distance, as claimed. Those skilled in the art would appreciate the ability to refract the light emitted from the display appropriately, thereby facilitating a proper viewing experience for the user.

Regarding claim 20:
	JIN (in view of Lee) discloses does not disclose the display device of claim 1, wherein: the display panel comprises a left eye display area and a right eye display area arranged in a left and right direction with respect to a wearer; and each of the left eye display area and the right eye display area comprises a planar portion and a curved portion.
 	However, Makino discloses a head-mounted display device. More specifically, discloses the display panel comprises a left eye display area and a right eye display area arranged in a left and right directions with respect to the wearer (see Makino 
	It would have been obvious to further modify JIN (in view of Lee) the display panel comprises a left eye display area and a right eye display area arranged in a left and right direction with respect to the wearer; and each of the left eye display area and the right eye display area comprises a planar portion and a curved portion, as claimed. Those skilled in the art would appreciate ability to produce a stereoscopic display, thereby providing a more immersive experience.

Regarding claim 21:
	While JIN (in view of Lee) discloses the display device may be embodied as an HMD (JIN [0024]), JIN (in view of Lee) does not disclose the display device of claim 1, wherein: the display panel comprises a left eye display panel and a right eye display panel arranged in a left and right direction with respect to a wearer; and each of the left eye display panel and right eye display panel comprises a planar and curved portion.

 	However, However, Makino discloses a head-mounted display device. More specifically, Makino discloses: the display panel comprises a left eye display panel and a right eye display panel arranged in a left and right direction with respect to the wearer (See Makino Figure 1 display 10 located for left and right eye for the user); and each of the left eye display panel and right eye display panel comprises a planar and 
 	It would have been obvious to modify the HMD of JIN (in view of Lee) wherein: the display panel comprises a left eye display panel and a right eye display panel arranged in a left and right direction with respect to the wearer; and each of the left eye display panel and right eye display panel comprises a planar and curved portion, as claimed. Those skilled in the art would appreciate the ability to achieve a small, lightweight head-mounted display with wide angle of view (Makino [0041]).

Regarding claim 22:
	JIN (in view of Lee and Makino) discloses the display device of claim 21, wherein the left eye display panel and the right eye display panel are separated by a protrusion disposed therebetween (Makino Figure 1 – nose separating displayed construed as claimed protrusion).

Regarding claim 23:
	JIN (in view of Lee and Makino) the display device of claim 21, wherein each of the curved portions of the left eye display panel and the right eye display panel comprises a left curved portion disposed on a left side of the planar portion and a right curved portion disposed on a right side of the planar portion (see Makino Figure 1 each display 10 includes curved portion on left and right side of planar central portion 11; see also Figure 5D and 5E).

Regarding claim 24:
 	JIN (in view of Lee and  Makino) discloses the display device of claim 23, wherein the left curved portion and the right curved portion have substantially the same length in the left and right direction (implied by illustration in Makino Figures 5D and 5E).


Regarding claim 29:
	JIN (in view of Lee and Makino) discloses the display device of claim 21, wherein each of the curved portions of the left eye display panel and the right eye display panel comprises upper and lower curved portions disposed on upper and lower sides of the planar portion (see Makino Figures 5D and 5E showing trapezoidal regions above and below the central region 11).


Claim(s) 7 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al; (Publication number: US 2015/0348453 A1), hereafter JIN, in view of Yong-Seok Lee (Publication number: US 2013/0257775 A1), hereafter Lee, and in view of Makino et al; (Publication number: US 2014/0266990 A1), hereafter Makino, and in view of Masuda et al; (Patent number: US 6, 297, 814), hereafter Masuda.

Regarding claim 7:

 	However, Masuda discloses an apparatus for and method of displaying image and computer-readable recording medium. More particularly, Masuda discloses providing a spatial image processing such that the image widths W and height L are reduced in the curved regions E2’ and E3’). Thus, it would have been obvious to further modify JIN (in view of Lee and Makino) to include a spatial image processing in first direction of the second curved portions, as claimed. Those skilled in the art would appreciate further reducing an image distortion of the curved display, thereby improving viewing experience for the user.

Regarding claim 31:
	JIN (in view of Lee and Makino) does not disclose the display device of claim 30, wherein the curved portion has a resolution higher than that of the planar portion.
	However Masuda discloses an apparatus for and method of displaying image and computer-readable recording medium. More particularly, Masuda discloses providing a spatial image processing such that the image widths W and height L are reduced in the curved regions E2’ and E3’). As would be appreciated, since the image data is reduced for given unit area in the curved portions E2’ and E3’, it follows the curved portion has a higher resolution that the planar area).

Allowable Subject Matter
Claims 11, 12, 15, 16, 18, 25 – 28, and 32 - 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHIR K RAYAN/Examiner, Art Unit 2623